Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated as of July 6, 2010 (the “Agreement”), is made
by and between Casella Waste Systems, Inc., a Delaware corporation with an
address of 25 Greens Hill Lane, Rutland, Vermont 05701 (“Company”), and Edwin D.
Johnson, an individual with an address of 1161 Quarterline Road, Rutland,
Vermont 05701 (“Employee”).

 

WHEREAS, Company is in the business of providing solid waste management,
disposal, resource recovery and recycling services and related businesses; and

 

WHEREAS, Company and Employee are mutually desirous that Company employ
Employee, and Employee accepts employment, upon the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, Company and Employee,
intending to be legally bound, do hereby agree as follows:

 

1.     Duties.

 

1.1 During the Agreement Term (as defined below), Employee shall be a Senior
Vice President and Chief Financial Officer of Company (or such other and
comparable titles and positions as shall be given Employee by the Board of
Directors (the “Board”) of Company), and shall faithfully perform for Company
the duties of said office. Employee shall have such corporate power and
authority as are necessary to perform the duties of such office and any other
office(s) that are so assigned to him. Employee shall report to the Chairman and
Chief Executive Officer of Company. Employee shall devote substantially all of
his business time and effort to the performance of his duties hereunder, shall
use all reasonable efforts to advance the best interests of Company and shall
not engage in outside business activities which materially interfere with the
performance of his duties hereunder; provided, however, that, subject to
Sections 5 and 6 below, nothing in this Agreement shall preclude Employee from
devoting reasonable periods required for participating in his family business
ventures or in other professional, educational, philanthropic, public interest,
charitable, social or community activities.

 

The duties to be performed by Employee hereunder shall be performed primarily in
Rutland, Vermont, subject to reasonable travel requirements on behalf of
Company.

 

2.             Agreement Term. Company hereby employs Employee, and Employee
hereby accepts such employment, for an initial term (“Initial Term”) commencing
July 6, 2010 and ending on the third anniversary of such date, unless sooner
terminated in accordance with the provisions of Section 4. The term of this
Agreement shall be automatically extended for an additional year at the
expiration of the Initial Term or any succeeding term (such Initial Term and any
succeeding terms being hereinafter referred to as “Agreement Term”), unless
terminated by Company or Employee pursuant to the terms of Section 4 of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

3.             Compensation and Expenses.

 

3.1.1        Base Salary. Subject to the next sentence of this Section 3.1.1,
Employee shall be compensated at the annual rate of three hundred thousand
dollars ($300,000) (“Base Salary”), payable on a bi-weekly basis in accordance
with Company’s standard payroll procedures. The Base Salary will be subject to
annual reviews in accordance with Company policy.  Such reviews shall form the
basis for any increase in Base Salary.

 

3.1.2        Initial Stock Options.  Company shall grant to Employee,
conditioned upon Employee’s commencement of employment with Company, two hundred
fifty thousand (250,000) options to purchase Class A Common Stock of Company at
the Fair Market Value per share on the first date of Employee’s employment with
Company.  All such shares shall be subject to all conditions of the current
Company stock option incentive plan provisions (a copy of which has been or will
be provided to Employee), and will vest one-third (1/3) on the first anniversary
of Employee’s employment with Company; one-third (1/3) on the second anniversary
of such date; and one-third (1/3) on the third anniversary of such date.  A
Stock Option Agreement reflecting the foregoing grant and the terms of the grant
and Company Plan, shall be executed by Company and Employee within fifteen (15)
days of Employee’s commencement of employment with Company as set forth in
Section 2.

 

3.2           Incentive Compensation. In addition to the Base Salary, on an
annual basis, subject to annual reviews in accordance with Company policy, and
also subject to the overall performance of Company, Employee shall be eligible
but not guaranteed to receive a bonus (“Bonus”) consisting of (i) a cash bonus
of up to eighty five percent (85%) of Employee’s Base Salary, (ii) issuance of
additional stock options or restricted stock units (“RSU’s”)of Company or
(iii) a combination of both cash and stock options in an amount to be determined
prior to the conclusion of each fiscal year of Company during the Agreement Term
in the sole discretion of the Compensation Committee of the Board (the
“Compensation Committee”).  Should a cash Bonus be payable to Employee, it is
expected that it will be based on an initial review during June 2011, and
payable shortly thereafter, and at similar time frames during the Agreement Term
(and in any event no later than 2 ½ months after the end of the later of the
Employer’s fiscal year or Employee’s taxable year during which the Bonus was
earned.

 

3.3.1        Business Expenses.  Upon submission of appropriate invoices or
vouchers, Company shall pay or reimburse Employee for all reasonable and
necessary expenses actually incurred or paid by him during the Agreement Term in
the performance of his duties hereunder.

 

3.3.2        Relocation and Temporary Living and Commuting Expenses.  Employee
will relocate to the greater Rutland, Vermont area in order to be employed in
the Rutland, Vermont headquarters of Company.  Employee shall conclude such
relocation within eight (8) months of the date of this Agreement.  During this
period, Company shall reimburse Employee for all temporary living and commuting
expenses for Employee and his family.  To assist Employee with his relocation
expenses, Company shall pay Employee one hundred five thousand dollars
($105,000.00) upon the conclusion of Employee’s relocation.

 

3.4           Participation in Benefit Plans. Subject to each plan’s Employee
contribution requirement, Employee shall be entitled to immediately participate
in any health benefit or other employee benefit plans available to Company’s
senior executives as in effect from time to time, including, without limitation,
any qualified or non-qualified pension, profit sharing and savings plans, any
death and disability benefit plans, any medical, dental, health and welfare
plans and any stock purchase programs, on terms and conditions at least as
favorable as provided to other senior executives of Company, and to continue to
participate in them during the Severance

 

2

--------------------------------------------------------------------------------


 

Benefit Term (as defined in Section 4.4.1(g), if applicable), in each case to
the extent that he may be eligible to do so under the applicable provisions of
any such plan and applicable law. Following the termination of Employee
hereunder or the expiration of the Severance Benefit Term (if applicable),
Employee and his eligible dependents shall be eligible for health care
continuation under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”)
to the extent authorized by law and at Employee’s own cost.

 

3.5           Vacation. Employee shall be entitled to four (4) weeks of annual
vacation and shall be subject to Company’s standard holiday schedule.  Unused
vacation shall not be carried over into any subsequent year during the Agreement
Term. Company shall have no obligation to pay Employee for any unused vacation.

 

3.6           Fringe Benefits and Perquisites. Employee shall be entitled to a
monthly auto allowance of six hundred fifty dollars ($650.00) per month; a
Company paid gas card related to the use of said automobile; as well as any
fringe benefits and perquisites that are generally made available to senior
executives of Company from time to time and that are approved by the
Compensation Committee.

 

3.7           Life Insurance.  In addition to all basic and/or supplemental life
insurance coverages available to Employee pursuant to Section 3.4 hereof, some
of which require Employee contribution, Company shall also provide a
supplemental term life insurance policy to Employee at Company’s expense in the
face amount of four hundred thousand dollars ($400,000).

 

4.             Termination.  Employee’s employment hereunder may be terminated
only under the following circumstances:

 

4.1           Death.  Employee’s employment hereunder shall terminate
automatically upon his death, in which event Company shall pay to Employee’s
written designee or, if he has no written designee, to his spouse or, if he
leaves no spouse and has no written designee, to his estate, (i) Severance and
Acceleration Payment  immediately upon death,  and (ii) all reasonable expenses
actually incurred or paid by Employee in the performance of his duties hereunder
prior to the date of death.

 

4.2           Disability. Company may terminate Employee’s employment hereunder
if (i) as a result of Employee’s incapacity due to physical or mental illness,
Employee shall have been absent from his duties hereunder on a full-time basis
for an aggregate of one hundred eighty (180) consecutive or non-consecutive
business days in any twelve (12) consecutive-month period and (ii) within ten
(10) days after written notice of termination hereunder is given by Company,
Employee shall not have returned to the performance of his duties hereunder on a
full-time basis. The determination of incapacity or disability under the
preceding sentence shall be made in good faith by Company based upon information
supplied by a physician selected by Company or its insurers and reasonably
acceptable to Employee or his legal representative. During any period that
Employee fails to perform his duties hereunder as a result of incapacity due to
physical or mental illness (the “Disability Period”), Employee shall continue to
receive his full Base Salary hereunder until his employment is terminated
pursuant to this Section 4.2, provided that amounts payable to Employee shall be
reduced by the sum of the amounts, if any, paid to Employee during the
Disability Period under any disability benefit plans of Company. If Employee is
terminated pursuant to this Section 4.2, Company shall pay to Employee (or his
legal representative):  (i) Severance, payable as described in Section 4.4.1(e),
(ii) the Acceleration Payment, payable as described in Section 4.4.1(b),
(iii) Severance Benefits for the Severance Benefit Term, and (iv) all reasonable
expenses actually incurred or paid by Employee in the performance of his duties
hereunder prior to the date of termination due to disability.

 

3

--------------------------------------------------------------------------------


 

4.3           Termination by Company.

 

4.3.1        Termination by Company for Cause.  Company (i) shall have “Cause”
to terminate Employee’s employment hereunder upon Employee (A) being convicted
of a crime involving Company (other than pursuant to actions taken at the
direction or with the approval of the Board), (B) having engaged in (1) willful
misconduct which has a material adverse effect on Company, (2) willful or gross
neglect which has a material adverse effect on Company, (3) fraud,
(4) misappropriation or (5) embezzlement in the performance of his duties
hereunder, or (C) having breached in any material respect the material terms and
provisions of this Agreement and failed to cure such breach within fifteen (15)
days following written notice from Company specifying such breach and (ii) may
terminate Employee’s employment on written notice given to Employee at any time
following the occurrence of any of the events described in clauses (i)(A) and
(i)(B) above and on written notice given to Employee at any time not less than
60 days following the occurrence of any of the events described in clause
(i)(C) above.  In the event Employee’s employment is terminated by Company for
“Cause”, Employee shall be entitled to continue to receive Base Salary accrued
but unpaid and expenses incurred but not repaid to Employee, in each case only
until the effective date of such termination.

 

4.3.2        Termination by Company other than for Cause.  In the event
Employee’s employment is terminated by Company other than for Cause, Employee
shall be entitled to (i) Severance, payable as described in Section 4.4.1(e),
(ii) the Acceleration Payment payable as described in Section 4.4.1(b),
(iii) Severance Benefits for the Severance Benefit Term, and (iv)  the
accelerated vesting at the time of termination of any stock options or equity
grants (such as RSU’s, with respect to which payment also shall be made upon
such vesting) issued by Company to Employee.

 

4.4           Termination by Employee.

 

4.4.1        Definitions.    For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

 

(a)           “Affiliate” means, with respect to Company, any entity directly or
indirectly controlled, controlling or under common control with Company.

 

(b)           “Acceleration Payment” means an amount in cash equal to the value
of (i) any Base Salary accrued but unpaid prior to the date of termination,
(ii) Bonus accrued but unpaid prior to the date of termination and (iii) any
vacation accrued but unused prior to the date of termination.  The Acceleration
Payment shall be payable in a lump sum immediately upon termination, subject to
Section 11.  The Acceleration Payment is not “deferred compensation” within the
meaning of Section 409A (as defined below).

 

(c)           “Good Reason” means the occurrence of one or more of the following
conditions: the assignment to Employee of any duties inconsistent with his
status as Senior Vice President and Chief Financial Officer, at a publicly
traded company, a material adverse alteration in the nature or status of his
responsibilities from those provided herein or the transfer of a significant
portion of such responsibilities to one or more third persons, a material
diminution in Employee’s compensation, provided that Employee has given Company
notice within 90 days of the initial existence of the condition, Company has not
remedied the condition within 30 days after

 

4

--------------------------------------------------------------------------------


 

receiving such notice and Employee actually terminates within 180 days of the
initial existence of such condition.

 

(e)           “Severance” means the sum of:  (i) two (2) times the highest Base
Salary that was paid to Employee at any time prior to termination by Employee
for Good Reason or prior to when Employee’s employment is terminated by Company
other than for “Cause”; and (ii) two (2) times 85% of the highest Base Salary
used in clause (i).  Severance due under (i) shall be paid bi-weekly in
accordance with Company payroll procedures, commencing immediately upon
termination, and Severance due under (ii) shall be paid in a lump sum within
sixty (60) days of the date of Employee’s termination, in all cases subject to
Section 11 and, to the extent applicable, Section 20, and less applicable
Employee payroll deductions.  Severance payable under clause (i) is intended to,
and shall be construed to, fit within the short-term deferral and separation pay
exceptions to Section 409A to the maximum permissible extent and each
installment payment thereof shall be treated as a separate payment.  Severance
payable under clause (ii) is intended to, and shall be construed to, fit within
the short-term deferral exception to Section 409A.

 

(f)            “Severance Benefits” means the group medical, dental, disability
and life insurance benefits contemplated by Section 3.4 and 3.7 of this
Agreement.  The Severance Benefits are intended to, and shall be construed to,
fit within the short-term deferral and separation pay exceptions to Section 409A
to the maximum permissible extent and each installment thereof shall be treated
as a separate payment for purposes of Section 409A.

 

(g)           “Severance Benefit Term” means two (2) years from the date
Employee terminates his employment for Good Reason, or Employee’s employment is
terminated by Company other than for Cause.

 

(h)           “Section 409A” means Section 409A of the Internal Revenue Code of
1986, and the regulations issued thereunder, as each may be amended from time to
time.

 

4.4.2        Termination by Employee for Good Reason.  At the election of
Employee, Employee may terminate his employment for Good Reason immediately upon
written notice to Company; provided, however, that Employee must make such
election to terminate his employment for Good Reason within 90 days of his
becoming aware of the occurrence of such event that qualifies as Good Reason
under Section 4.4.1(d) of this Agreement. If during the Agreement Term
Employee’s employment is terminated by Employee for Good Reason, Employee shall
be entitled to receive from Company (i) Severance, payable as described in
Section 4.4.1(e), (ii)  the Acceleration Payment payable as described in
Section 4.4.1(b), , (iii) Severance Benefits for the Severance Benefit Term,
(iv) the accelerated vesting at the time of termination of any stock options or
equity grants (such as Restricted Stock Units, with respect to which payment
also shall be made upon such vesting) issued by Company to Employee, and (v) a
cash payment in an amount equal to the amount of any excise tax imposed on
Employee under Section 4999 of the Internal Revenue Code of 1986, as amended
(“Section 4999”), increased by the additional federal and state income taxes on
such amount, such that, after payment of this additional cash payment,
Employee’s Severance, Acceleration Payment and Severance Benefits after federal
and state income taxes are equal to the amount that Employee would have received
but for the imposition of the excise tax under Section 4999.  Any payment
pursuant to clause (v) shall be made no later than December 31 of the year
following the year in which Employee remits the related taxes.

 

4.4.3        Termination by Employee for other than Good Reason.  Upon forty
five (45) days’ prior written notice, Employee may terminate his employment with
Company other than for Good Reason. If Employee voluntarily

 

5

--------------------------------------------------------------------------------


 

terminates his employment with Company other than for Good Reason, no further
payment shall be due Employee pursuant to Sections 3 or 4 above (other than
payments for accrued and unpaid Base Salary and expenses incurred but not
previously paid to Employee, in each case prior to such termination), however
the indemnification provisions pursuant to Section 10 hereof shall survive any
termination of employment of Employee hereunder.

 

4.5           Effect of Termination on Certain Obligations. No termination of
the employment of Employee by either Company or Employee, whether for Good
Reason or without Cause or for Cause ,shall terminate, affect or impair any of
the obligations or rights of the parties set forth in Sections 4, 5, 6, 7, 8 and
10 of this Agreement, all of which obligations and rights shall survive any
termination of employment of Employee hereunder.

 

5.             Covenant Not to Disclose Confidential Information.  During the
Agreement Term, and for a period of two (2) years thereafter, Employee
acknowledges that during the course of his affiliation with Company he has or
will have access to and knowledge of certain information and data which Company
considers confidential and/or proprietary and the release of such information or
data to unauthorized persons would be extremely detrimental to Company. As a
consequence, Employee hereby agrees and acknowledges that he owes a duty to
Company not to disclose, and agrees that without the prior written consent of
Company, at any time, either during or after his employment with Company, he
will not communicate, publish or disclose, to any person anywhere, or use, any
Confidential Information (as hereinafter defined), except as may be necessary or
appropriate to conduct his duties hereunder, provided Employee is acting in good
faith and in the best interest of Company. Employee will use all reasonable
efforts at all times to hold in confidence and to safeguard any Confidential
Information from falling into the hands of any unauthorized person and, in
particular, will not permit any Confidential Information to be read, duplicated
or copied. Employee will return to Company all Confidential Information in
Employee’s possession or under Employee’s control when the duties of Employee no
longer require Employee’s possession thereof, or whenever Company shall so
request, and in any event will promptly return all such Confidential Information
if Employee’s employment with Company is terminated for any or no reason and
will not retain any copies thereof. For purposes hereof, the term “Confidential
Information” shall mean any information or data used by or belonging or relating
to Company whether communication is verbal or in writing that is not known
generally to the industry in which Company is or may be engaged, including
without limitation, any and all trade secrets, proprietary data and information
relating to Company’s business and products, intellectual property, patents, or
copyrightable works, price list, customer lists, processes, procedures or
standards, know-how, manuals, business strategies, records, drawings,
specifications, designs, financial information, whether or not reduced to
writing, or information or data which Company advises Employee should be treated
as Confidential Information.

 

6.             Covenant Not to Compete and Non-Solicitation and
Non-Disparagement. Employee acknowledges that he, at the expense of Company, has
been and will be specially trained in the business of Company, has established
and will continue to establish favorable relations with the customers, clients
and accounts of Company and will have access to trade secrets of Company.
Therefore, in consideration of the compensation paid Employee hereunder, and of
such training and relations and to further protect trade secrets, directly or
indirectly, of Company, Employee agrees that during the term of his employment
by Company, and for a period of one (1) year from and after the voluntary or
involuntary termination of such employment for any or no reason, he will not,
directly or indirectly, without the express written consent of Company:

 

(a)           own or have any interest in or act as an officer, director,
partner, principal, employee, agent, representative, consultant or independent
contractor of, or in any way assist in, any

 

6

--------------------------------------------------------------------------------


 

business located in or doing business in the United States of America or Canada
in any area within one hundred (100) miles of any facility of Company during the
term of Employee’s employment,  by Company, which is engaged, directly or
indirectly, in (i) the solid waste processing, disposal and management business,
(ii) the utilization of recyclable materials business or (iii) any other
business Company is engaged in or proposes to engage in on the date this
Agreement, or subsequently, at the date of termination of this Agreement,
including, without limitation, businesses in the nature of, or relating to,
waste reduction, the creation of power or fuels out of waste, landfill gas to
energy or gasification businesses (the businesses described in clauses (a)(i),
(ii) and (iii) are collectively referred to as the “Competitive Businesses”);
provided, however, that notwithstanding the above, Employee may own, directly or
indirectly, solely as an investment, securities of any such person which are
traded on any national securities exchange or NASDAQ if Employee (A) is not a
controlling person of, or a member of a group which controls, such person and
(B) does not, directly or indirectly, own 5% or more of any class of securities
of such person;

 

(b)           solicit clients, customers (who are or were customers of Company,
or were prospects to be customers of Company, within the twelve (12) months
prior to termination) or accounts of Company for, on behalf of or otherwise
related to any such Competitive Businesses or any products related thereto; or

 

(c)           solicit, employ or in any manner influence or encourage any person
who is or shall be in the employ or service of Company to leave such employ or
service.

 

Furthermore, the terms of this covenant not to compete shall be enforceable
against Employee only to the extent that during Employee’s employment, Company
continues to pay Employee compensation equal to the salary level set forth in
Section 3.1 of this Agreement and after termination of Employee’s employment,
Company continues to pay Employee any and all Severance Benefits, Severance  and
the Acceleration Payment as required under Section 4 of this Agreement.
Furthermore, if any court determines that the covenant not to compete, or any
part thereof, is unenforceable because of the duration of such provision or the
geographic area or scope covered thereby, such court shall have the power to
reduce the duration, area or scope of such provisions and, in its reduced form,
such provision shall then be enforceable and shall be enforced

 

7.             Assignment of Inventions and Work.  Employee hereby agrees to
disclose in writing to Company any  Inventions or copyrightable Works, which are
conceived, made, discovered, written or created by Employee, alone and/or in
combination with others, during Employee’s employment with Company, and that
Employee will, voluntarily and without additional consideration, assign
Employee’s  rights and title to such Inventions or Works to Company.  This
assignment of Inventions or Works relates only to Inventions or Works which are
directly related to the businesses of Company.

 

8.             Specific Performance.  Recognizing that irreparable damage will
result to Company in the event of the breach or threatened breach of any of the
foregoing covenants and assurances by Employee contained in Sections 5, 6 or 7
hereof, and that Company’s remedies at law for any such breach or threatened
breach will be inadequate, Company and its successors and assigns, in addition
to such other remedies which may be available to them, shall be entitled to an
injunction, including a mandatory injunction, to be issued by any court of
competent jurisdiction ordering compliance with this Agreement or enjoining and
restraining Employee, and

 

7

--------------------------------------------------------------------------------


 

each and every person, firm or company acting in concert or participation with
him, from the continuation of such breach.

 

9.             Potential Unenforceability of Any Provision. Employee
acknowledges and agrees that he has had an opportunity to seek advice of counsel
in connection with this Agreement. If a final judicial determination is made
that any provision of this Agreement is an unenforceable restriction against
Employee or Company, the provisions hereof shall be rendered void only to the
extent that such judicial determination finds such provisions unenforceable, and
such unenforceable provisions shall automatically be reconstituted and became a
part of this Agreement, effective as of the date first written above, to the
maximum extent in favor of Company (in the case of an Employee breach) or
Employee (in the case of a Company breach) that is lawfully enforceable. A
judicial determination that any provision of this Agreement is unenforceable
shall in no instance render the entire Agreement unenforceable, but rather the
Agreement will continue in full force and effect absent any unenforceable
provision to the maximum extent permitted by law.

 

10.           Indemnification.  Company agrees that, except as limited by
Company’s Certificate of Incorporation or By-Laws (as either or both may be
amended from time to time), or applicable law, Company shall indemnify Employee
(and promptly advance expenses as may be required) to the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may thereafter from time to time permit.  Employee
shall be entitled to this indemnification if by reason of his employment or by
any reason of anything done or not done by Employee in any such capacity he is
or is threatened to be made, a party to any threatened, pending, or completed
Proceeding (as defined herein).  Employee will be indemnified to the full extent
permitted by applicable law against expenses, judgments, penalties, fines and
amounts paid in settlement (including all interest assessments and other charges
paid or payable in connection with or in respect of such expenses, judgments,
fines, penalties or amounts paid in settlement) actually and reasonably incurred
by him or on his behalf in connection with such Proceeding or any claim, issue
or matter therein, if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of Company, and, with
respect to any criminal Proceeding, had no reasonable cause to believe his
conduct was unlawful.  “Proceeding” includes any threatened, pending, or
completed claim, action, suit, arbitration, alternate dispute resolution
mechanism, administrative hearing, appeal, inquiry or investigation, whether
civil, criminal, administrative, arbitrative, investigative, or other (whether
instituted by Company or any other party), or any inquiry or investigation that
Employee in good faith believes might lead to the institution of any such
action, suit or proceeding whether civil, criminal, administrative,
investigative, or other, including any action, suit arbitration, alternate
dispute resolution mechanism, administrative  hearing, appeal, or any inquiry or
investigation pending on or prior to the date hereof or initiated by Employee to
enforce his rights under this indemnification section of this Agreement. This
indemnification and the advancement of expenses shall include attorney’s fees
and other reasonable expenses incurred by Employee pursuant to this clause. In
the event that there is a potential conflict of interest between Employee and
Company, Employee may select his own counsel (and still be entitled to the
benefit of this indemnification).   This indemnification clause shall survive
the termination of this Agreement.

 

11.           General Release.  Employee recognizes, understands and agrees that
the provision of this Agreement by Company, and its terms of employment, as well
as its terms of Severance, Severance Benefits and the Acceleration Payment are
generous and extraordinary, and that in consideration thereof, Employee agrees
in this Agreement that in advance of and as a condition to the receipt of such
Severance Benefits, Severance and the Acceleration Payment, if any, Employee
will execute a General Release in a form mutually satisfactory to Company and
Employee, but in any case, including appropriate releases for all claims or
demands Employee may have against Company for violation of any laws, rules,
regulations, orders or decrees established to protect

 

8

--------------------------------------------------------------------------------


 

the rights of employees pursuant to anti-discrimination laws and including all
protections afforded to Employee relative to the execution and revocation of
such a General Release.  Employee understands and agrees that no Severance
Benefits or Severance and the Acceleration Payment will be made to Employee
unless, and until Employee and Company execute such a General Release, and
Employee’s rights to revoke such General Release have expired or have been
extinguished as a matter of law.  Such General Release must be executed and
submitted to Company within 60 days following termination of employment. 
Payment of amounts exempt from Section 409A shall be made (or shall begin, as
the case may be) immediately upon the expiration of the revocation period, but
payment of any amounts that constitute “deferred compensation” within the
meaning of Section 409A shall be made (or begin) immediately upon the expiration
of the 60-day period, subject to any further delay under Section 20.

 

12.           Corporate Authority.  Company represents and warrants to Employee
that (a) Company has all necessary power and authority to enter into, and be
bound by the terms of, this Agreement, (b) the execution, delivery, and
performance of the undertakings contemplated by the Agreement have been duly
authorized by Company, and (c) this Agreement shall be a legal, valid and
binding obligation of Company, enforceable against Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors rights generally.

 

13.           Notice. Any notice or other communication hereunder shall be in
writing and shall be mailed or delivered to the respective parties hereto as
follows:

 

(a) If to Company:

 

Casella Waste Systems, Inc.

25 Greens Hill Lane

Rutland, VT 05702

Attention: Vice President and General Counsel

 

(b) If to Employee:

 

Edwin D. Johnson

Senior Vice President and Chief Financial Officer

25 Greens Hill Lane

Rutland, VT 05702

 

 

With a copy to:

 

Edwin D. Johnson

1161 Quarterline Road

Center Rutland, VT  05736

The addresses of either party hereto above may be changed by written notice to
the other party.

 

9

--------------------------------------------------------------------------------


 

14.           Amendment; Waiver. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms of covenants hereof may
be waived, only by written instrument executed by the party against whom such
modification or waiver is sought to be enforced. The failure of either party at
any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by either
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in anyone or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant in this Agreement.

 

15.           Benefit and Binding Effect. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of Company, but shall
be personal to and not assignable by Employee. The obligations of Company
hereunder are personal to Employee or where applicable to his spouse or estate,
and shall be continued only so long as Employee shall be personally discharging
his duties hereunder. Company may assign its rights, together with its
obligations, to any corporation which is a direct or indirect wholly-owned
subsidiary of Company; provided, however, that Company shall not be released
from its obligations hereunder without the prior written consent of Employee,
which consent shall not be unreasonably withheld.

 

16.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF VERMONT REGARDLESS OF THE LAWS THAT MIGHT BE APPLICABLE UNDER
PRINCIPLES OF CONFLICTS OF LAW.

 

17.           Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

 

18.           Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

19.           Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions and preliminary agreements. No
subsequent modifications may be made to this Agreement except by signed writing
of the parties.

 

20.           Compliance with Section 409A.

 

Payments and benefits under this Agreement are intended to be exempt from
Section 409A to the maximum possible extent and, to the extent not exempt, are
intended to comply with the requirements of Section 409A.  The provisions of
this Agreement shall be construed in a manner consistent with such intent.

 

With respect to any “deferred compensation” within the meaning of Section 409A
that is payable or commences to be payable under this Agreement solely by reason
of Employee’s termination of employment, such amount shall be payable or
commence to be payable as soon as, and no later than,  Employee experiences a
“separation from service” as defined in Section 409A, subject to Section 11 of
the Agreement and subject to the six-month delay described below, if
applicable.  In addition, nothing in

 

10

--------------------------------------------------------------------------------


 

the Agreement shall require Company to, and Company shall not, accelerate the
payment of any amount that constitutes “deferred compensation” except to the
extent permitted under Section 409A.

 

If Employee is a “Specified Employee” within the meaning of Section 409A at the
time his employment terminates and any amount payable to Employee by virtue of
his separation from service constitutes “deferred compensation” within the
meaning of Section 409A, any such amounts that otherwise would be payable during
the first six months following separation from service shall be delayed and
accumulated for a period of six months and paid in a lump sum on the first day
of the seventh month.  Amounts exempt from Section 409A shall not be so
delayed.  The Severance and Severance Benefits described in Section 4.4.1 of the
Agreement are intended to, and shall be construed to, fit within the short-term
deferral and separation pay exceptions to Section 409A to the maximum
permissible extent and each installment thereof shall be treated as a separate
payment for such purposes.

 

Any reimbursements or in-kind benefits provided to Employee shall be
administered in accordance with Section 409A, such that:  (a) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during one
year shall not affect the expenses eligible for reimbursement or the in-kind
benefits provided in any other year; (b) reimbursement of eligible expenses
shall be made on or before December 31 of the year following the year in which
the expense was incurred; and (c) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or to exchange for another benefit.

 

21.           AGREEMENT TO ARBITRATE

 

The undersigned parties agree that any disputes that may arise between them
(including but not limited to any controversies or claims arising out of or
relating to this Agreement or any alleged breach thereof, and any dispute over
the interpretation or scope of this arbitration clause) shall be settled by
arbitration by a single arbitrator agreed to by the parties, or if one cannot be
agreed to by the parties, then by a three (3) person arbitration panel which is
selected by the party of the first party, the second member chosen by the party
of the second party, and the third member being selected by the first two
arbitrators as previously selected by the parties.  The arbitrator(s) shall
administer the arbitration in accordance with the American Arbitration
Association, Commercial Arbitration Rules, and judgment on the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. No
party shall be entitled to punitive, consequential or treble damages.  The
arbitrator(s) selection process shall be concluded by the parties within sixty
(60) days of a party’s Notice of Arbitration.

 

ACKNOWLEDGMENT OF ARBITRATION PURSUANT TO 12 V.S.A. § 5651 et seq. THE PARTIES
HERETO ACKNOWLEDGE THAT THIS DOCUMENT CONTAINS AN AGREEMENT TO ARBITRATE. AFTER
SIGNING THIS DOCUMENT EACH PARTY UNDERSTANDS THAT HE WILL NOT BE ABLE TO BRING A
LAWSUIT CONCERNING ANY DISPUTE THAT MAY ARISE WHICH IS COVERED BY THIS
ARBITRATION AGREEMENT EXCEPT AS PROVIDED IN THIS PARAGRAPH OR UNLESS IT INVOLVES
A QUESTION OF CONSTITUTIONAL LAW OR CIVIL RIGHTS. INSTEAD EACH PARTY HAS AGREED
TO SUBMIT ANY SUCH DISPUTE TO AN IMPARTIAL ARBITRATOR.

 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
and Acknowledgement of Arbitration pursuant to 12 V .S.A. § 5651 et seq. as of
the dates written below:

 

11

--------------------------------------------------------------------------------


 

 

 

EDWIN D. JOHNSON

 

 

 

 

 

 

Witness:

/s/ Shelley S. Rogers

 

/s/ Edwin D. Johnson

 

 

 

 

Date:

8/4/2010

 

Date:

8/4/10

 

 

 

 

 

 

 

 

 

 

 

CASELLA WASTE SYSTEMS, INC.

 

 

 

 

Witness:

/s/ Shelley S. Rogers

 

By:

/s/ John W. Casella

 

 

 

 

 

Date:

8/4/2010

 

Name:

John W. Casella

 

 

 

 

 

 

 

 

Date:

8/4/10

 

12

--------------------------------------------------------------------------------